                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                           UNITED STATES DISTRICT COURT                              April 03, 2019
                            SOUTHERN DISTRICT OF TEXAS                            David J. Bradley, Clerk
                                HOUSTON DIVISION

CALVIN EDWARD WEAVER,                           §
                                                §
         Plaintiff,                             §
VS.                                             §   CIVIL ACTION NO. 4:18-CV-1652
                                                §
BRYAN COLLIER, et al,                           §
                                                §
         Defendants.                            §

                                          ORDER

       Defendants Kwabena Owusu, M.D., and Jose Gonzalez filed a motion for a protective

order staying discovery pending a determination of their qualified immunity defense. Plaintiff

Calvin Edward Weaver filed a motion for an extension of time to respond to the motion for a

protective order.

       On March 29, 2019, this Court entered a Memorandum and Order dismissing all claims

against defendant Owusu and some of the claims against defendant Gonzalez. The Court denied

Gonzalez’ motion to dismiss the remaining claims against him based on qualified immunity. See

Doc. # 48. Because Dr. Owusu is no longer a defendant and the Court has rejected defendant

Gonzalez’ qualified immunity defense, these motions are moot. Accordingly, it is ORDERED

that defendants Owusu’s and Gonzalez’ motion for a protective order (Doc. # 44) and Weaver’s

motion for an extension of time (Doc. # 45) are DENIED AS MOOT.

       It is so ORDERED.

       SIGNED on this 3rd day of April, 2019.


                                                ___________________________________
                                                Kenneth M. Hoyt
                                                United States District Judge




1/1
